Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 31 October 2022. Claims 1-12 remain pending and presently under consideration in this application. 
Response to Amendment
The objection of claims 1, 2, and 4-6, as set forth in paragraph 2 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claims 1, 2, and 4-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 5-13 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the compound of formula (I) in the base independent claim 1 to:(a) limit m1 to representing an integer from 1 to 2 (precluding it from being 0),
(b) limit m2 to representing an integer from 0 to 1 (precluding it from being 2 or 3),(c) limit the substituent A1 to being one of formulae (A-3), (A-4), (A-5), (A-6) or (A-7),(d) limit the substituent A2 to being one of formulae (A-1), (A-3), (A-4), (A-5), (A-6) or (A-7),(e) to specify that each of the substituents Z1, Z2 and Z3 are -C≡C-, -CH=CH-, -CF2O-, or -OCF2- (rather than simply a divalent group), and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “m2 each independently represents an integer from 0 to 1” (emphasis added); the scope of the protection sought by “each independently” is not clear since the definition of 1 has likewise been amended. Amended claim 1 fails to particularly point out and distinctly claim m2 in the compound of formula (I). 
Amended claim 1 is rejected as being vague and indefinite when it recites “when multiple A2s are present, the A2s are optionally the same or different” (emphasis added); the scope of the protection sought is not clear in view of the amendment whereby m2 is now limited to being an integer from 0 to 1. Amended claim 1 fails to particularly point out and distinctly claim the substituent A2 in the compound of formula (I).
Amended claim 1 is rejected as being vague and indefinite when it recites “when multiple Z2s are present, the Z2s are optionally the same or different” (emphasis added); the scope of the protection sought is not clear in view of the amendment whereby m2 is now limited to being an integer from 0 to 1. Amended claim 1 fails to particularly point out and distinctly claim the substituent Z2 in the compound of formula (I).
Claim 5 has been amended to recite:
    PNG
    media_image1.png
    169
    903
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    596
    660
    media_image2.png
    Greyscale
; the scope of the protection sought is not clear as there is insufficient antecedent basis for each of (A-ii-1) through (A-ii-17). Amended claim 5 fails to particularly point out and distinctly claim the compound of formula (I).
Claim 6 has been amended to recite:
    PNG
    media_image3.png
    120
    888
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    327
    641
    media_image4.png
    Greyscale
; the scope of the protection sought is not clear as there is insufficient antecedent basis for each of (A-iii-1) through (A-iii-7). Amended claim 6 fails to particularly point out and distinctly claim the compound of formula (I).

Response to Arguments
Applicant’s arguments filed 31 October 2022, with respect to the rejection of claims 1-6 under 35 U.S.C. 102(a)(1) over Klass et al. (EP18212251), as set forth in paragraph 16 of the previous office action on the merits, in view of the amendment to the base independent claim1 have been fully considered and are persuasive.  The aforementioned rejection has been withdrawn. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4 and 7-12 would be allowable if claim 1 was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722